Non-Art Rejection
1.	Claims 21-47 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,594,791.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.
	Regarding claims 26-27 and 35-36, although the patent claims do not explicitly teach providing the response/notification via email or web page, it would have been obvious to one of ordinary skill in the art to utilize any conventional message delivery methods including emails and/or web pages to convey the response/notification to clients and/or service providers.

2.	Claims 21-47 are also rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 9,264,499.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.
	Regarding claims 26-27 and 35-36, although the patent claims do not explicitly teach providing the response/notification via email or web page, it would have been obvious to one of ordinary skill in the art to utilize any conventional message delivery methods including emails and/or web pages to convey the response/notification to clients and/or service providers.


Art Rejection
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claim 21-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bade, U.S. pat. Appl. Pub. No. 2013/0054780, in view of Carbone, U.S. pat. Appl. Pub. No. 2008/0077642.
	Per claim 21, Bade discloses a computer implemented method comprising instructions that, when executed, cause at least one processor to at least:
a) access a request for geographic storage location information concerning first data associated with a first cloud service (see par 0018), second data associated with a second cloud service, and third data associated with a third cloud service, i.e., digital asset owner has assets hosted by multiple cloud service providers (par 0026), wherein the request transmitted to a cloud server (e.g., third-party cloud server) by a cloud customer computing device, i.e., monitoring tool 111 is hosted by third party cloud server (par 0013);
b) access first geographic storage location information corresponding to the first data associated with the first cloud service, e.g., first remote geolocation database, second geographic storage location information corresponding to the second data associated with the second cloud service and third geographic storage location information corresponding to third first data associated with the third cloud (par 0014-0015), wherein the geographic storage location information to be accessed from the cloud services via an network interface 305 and an information bus, i.e., internal bus 303 and/or external network/Internet, the information bus to allow information to be exchanged with external network using a protocol, e.g. Ethernet, wireless, etc., (see par 0036);
c) accept configuration information to select whether to provide a notification to identify a change in the first, second or third geographic storage location information corresponding to the first data associated with the first cloud service, second data associated with the second cloud service or the third data associated with the third cloud service, e.g., when first, second or third location is determined to be within a restricted area (see par 0025).
Bade does not explicitly teach establishing authentication credentials to be used to access a cloud server by a user of the cloud customer computing device. Bade also does not teach displaying first, second and third geographic storage location information. However, such use of authentication credential to access a cloud server by a user of a client device is well-known in the art as disclosed by Cardone (see Carbone, par 0032). Carbone also discloses a user interface for selecting and displaying user data storages on a map, wherein the user storages are located at different geographical locations on a map (see Carbone, par 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bade with Carbone teaching because establishing authentication credentials would have enabled the user to securely access user data stored in the cloud server. Also displaying location data would have also enabled user perform analysis of user data storage based upon geo-spatially related criteria (see Carbone, par 0003).
	Per claims 22-23, Bade teaches identifying movement of the first data associated with the first cloud service from a first region to a second region wherein the first region represents a country (see par 0025).
	Per claim 24, Bade teaches that client digital assets are hosted by different cloud service providers (see par 0026).
	Per claim 25, Bade teaches initiating transmission of the notification in response to the change in the geographic storage location information (see par 0025).
	Per claims 26-27, Bade does not explicitly teach providing the notification via email or web page. However, it would have been obvious to one of ordinary skill in the art to utilize any conventional message delivery methods including emails and/or web pages to convey the notification to clients and/or service providers because it would have enabled practicing Bade teaching.
	Per claim 28, Bade teaches detecting change in any of the geographic location information (see par 0023-0024).
	Per claim 29, Bade teaches that cloud service is implemented by a web server (see par 0011).
	Per claims 39-42, Bade teaches that geographic storage location includes geographic region representing one or more countries and export regulated location (see par 0025).
	Claims 30-38 and 43-46 are similar in scope as that of claims 21-29 and 39-42.
	Per claim 47, Carbone teaches using authentication credentials to establish association between the user of the cloud customer computing device with the first, second, or third cloud service (see par 0032). 



Response to Amendment
5.	Applicants' arguments filed December 5, 2022 have been fully considered but are not deemed persuasive.
	Applicant alleges that neither Bade nor any cited art teach accessing the geographic location information via an “information bus” to allow information to be exchanged using a protocol. Examiner disagrees.
	Bade teaches using a monitoring tool hosted on a cloud service client device or a third party device to access the geographic location information from a geolocation database 109 via a network/Internet (see par 0013-0015), wherein the host client device utilizes an “information bus” which comprises a network interface 305 for connecting and exchanging information between internal bus 303 and external network using a protocol, e.g. Ethernet, wireless, etc., (see par 0036). Thus, the examiner submits that Bade discloses the alleged claim limitation.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
12/12/22